Name: Commission Implementing Regulation (EU) NoÃ 1352/2013 of 4Ã December 2013 establishing the forms provided for in Regulation (EU) NoÃ 608/2013 of the European Parliament and of the Council concerning customs enforcement of intellectual property rights
 Type: Implementing Regulation
 Subject Matter: trade policy;  research and intellectual property;  documentation;  criminal law;  tariff policy
 Date Published: nan

 18.12.2013 EN Official Journal of the European Union L 341/10 COMMISSION IMPLEMENTING REGULATION (EU) No 1352/2013 of 4 December 2013 establishing the forms provided for in Regulation (EU) No 608/2013 of the European Parliament and of the Council concerning customs enforcement of intellectual property rights THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 608/2013 of the European Parliament and of the Council of 12 June 2013 concerning customs enforcement of intellectual property rights and repealing Council Regulation (EC) No 1383/2003 (1), and in particular Article 6(1) and Article 12(7) thereof, After consulting the European Data Protection Supervisor, Whereas: (1) Regulation (EU) No 608/2013 sets out the conditions and procedures for action by the customs authorities where goods suspected of infringing an intellectual property right are, or should have been, subject to customs supervision or customs controls in accordance with Council Regulation (EEC) No 2913/92 (2). (2) In accordance with Regulation (EU) No 608/2013 persons and entities duly entitled may submit an application to the competent customs department requesting that customs authorities take action on those goods (application) and may also request the extension of the period during which the customs authorities are to take action in accordance with a previously granted application (extension request). (3) In order to ensure uniform conditions for the application and for the extension request, standard forms should be established. (4) Those standard forms should replace those provided for in Commission Regulation (EC) No 1891/2004 (3) implementing Council Regulation (EC) No 1383/2003 (4), which is to be repealed by Regulation (EU) No 608/2013. (5) Regulation (EC) No 1891/2004 should therefore be repealed. (6) Regulation (EU) No 608/2013 shall apply from 1 January 2014 and, therefore, this Regulation should also be applicable from the same date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, referred to in Article 34(1) of Regulation (EU) No 608/2013, HAS ADOPTED THIS REGULATION: Article 1 1. The application requesting that customs authorities take action with respect to goods suspected of infringing an intellectual property right (application) referred to in Article 6 of Regulation (EU) No 608/2013 shall be made by using the form set out in Annex I to this Regulation. 2. The request for extension of the period during which the customs authorities are to take action (extension request) referred to in Article 12 of Regulation (EU) No 608/2013 shall be made by using the form set out in Annex II to this Regulation. 3. The forms set out in Annexes I and II shall be completed in accordance with the notes on completion set out in Annex III. Article 2 Without prejudice to Article 5(6) of Regulation (EU) No 608/2013, the forms set out in Annexes I and II to this Regulation may, where necessary, be completed legibly by hand. Those forms shall contain no erasures, overwritten words or other alterations and shall be made up of two copies. The handwritten forms shall be completed in ink and block capitals. Article 3 Regulation (EC) No 1891/2004 is repealed. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 181, 29.6.2013, p. 15. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1.). (3) Commission Regulation (EC) No 1891/2004 of 21 October 2004 laying down provisions for the implementation of Council Regulation (EC) No 1383/2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights (OJ L 328, 30.10.2004, p. 16.). (4) Council Regulation (EC) No 1383/2003 of 22 July 2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights (OJ L 196, 2.8.2003, p. 7). ANNEX I ANNEX II ANNEX III NOTES ON COMPLETION I. SPECIFICATIONS OF THE BOXES OF THE APPLICATION FOR ACTION FORM SET OUT IN ANNEX I TO BE FILLED IN BY THE APPLICANT Fields in the form marked with an asterisk (*) are mandatory fields and shall be filled in. Where in a box one or more fields are marked with a plus sign (+) at least one of those fields shall be filled in. No data shall be entered in the boxes marked for official use. Box 1: Applicant Details concerning the applicant shall be entered in this box. It shall contain information on the name and complete address of the applicant and his telephone, mobile telephone or fax number. The applicant may, where appropriate, enter his Taxpayer Identification Number, any other national registration number and his Economic Operator Registration and Identification Number (EORI-No), which is a number, unique throughout the Union, assigned by a customs authority in a Member State to economic operators involved in customs activities. The applicant may also enter, where appropriate, his e-mail address and his website address. Box 2: Union/National application The appropriate box shall be ticked to indicate whether the application is a National or a Union application, as referred to in points (10) and (11) of Article 2 of Regulation (EU) No 608/2013. Box 3: Status of the applicant The appropriate box shall be ticked to indicate the status of the applicant within the meaning of Article 3 of Regulation (EU) No 608/2013. The application shall include documents providing evidence to satisfy the competent customs department that the applicant is entitled to submit an application. Box 4: Representative submitting the application in the name of the applicant Where the application is submitted by the applicant by means of a representative, details concerning that representative shall be entered in this box. The application shall include evidence of his powers to act as a representative in accordance with the legislation of the Member State in which the application is submitted and the corresponding box shall be ticked. Box 5: Type of right to which the application refers The type(s) of the intellectual property rights (IPR) to be enforced shall be indicated by ticking the appropriate box. Box 6: Member State or, in the case of a Union application, Member States in which customs action is requested The Member State or, in the case of a Union application, Member States in which customs action is requested shall be indicated by ticking the appropriate box. Box 7: Representative for legal matters The details of the representative designated by the applicant to take charge of legal matters shall be indicated in this box. Box 8: Representative for technical matters In case the representative for technical matters is different from the representative indicated in box 7, the details of the representative for technical matters shall be indicated in this box. Box 9: Details of the designated representatives for legal and technical matters in case of a Union application In case of a Union application, the details of the representative or representatives designated by the applicant to take charge of technical and legal matters in the Member States indicated in box 6 shall be provided in a separate annex which shall contain the elements of information requested in boxes 7 and 8. In case a representative has been designated for more than one Member State, it shall be clearly indicated for which Member States he has been designated. Box 10: Small consignment procedure Where the applicant wishes to request the use of the procedure for destruction of goods in small consignments set out in Article 26 of Regulation (EU) No 608/2013, this box shall be ticked. Box 11: List of rights to which the application refers Information on the right or rights to be enforced shall be entered in this box. In the column No, sequential numbers shall be entered for each of the intellectual property rights to which the application refers. In the column Type of right, the type of IPR shall be indicated by using the appropriate abbreviations which appear in box 5 in brackets. In the column list of goods to which the right refers, the type of goods which are covered by the relevant IPR and with regard to which the applicant wishes to request customs enforcement shall be entered. Sub-box Restricted handling in boxes 12-28 Where the applicant wishes to request that information provided by him in boxes 12-28 be the subject of restricted handling within the meaning of Article 31(5) of Regulation (EU) No 608/2013, this sub-box shall be ticked. Page 2: Information on authentic goods in boxes 12-19 The applicant shall enter in boxes 12-19, as appropriate, specific and technical data on the authentic goods, information needed to enable the customs authorities to readily identify goods suspected of infringing IPR and information relevant to the customs authorities analysis and assessment of the risk of infringement of the IPR(s) concerned. Box 12: Goods details Box 12 shall contain a description of the authentic goods, including get-up and graphic symbols, their Combined Nomenclature code and their value in the EU internal market. The applicant, where appropriate, shall provide images of those goods. The information shall be arranged per different type of goods or different assortment of goods. Box 13: Goods distinctive features Box 13 shall contain information on the typical features of the authentic goods, such as markings, labels, security threads, holograms, buttons, hangtags and bar-coding, indicating the exact position of the features on the goods and their appearance. Box 14: Place of production Box 14 shall contain information on the place of production of the authentic goods. Box 15: Involved companies Box 15 shall contain information on authorised importers, suppliers, manufacturers, carriers, consignees or exporters. The information shall be arranged per different type of goods. Box 16: Traders Box 16 shall contain information on persons or entities authorised to trade in products involving the use of the IPR(s) for which enforcement is sought. The information shall refer to name, address and registration numbers, such as EORI number, of those persons or entities. Likewise, the information shall comprise information on how licensees may demonstrate their authorisation to use the IPR(s) in question. Box 17: Goods clearance details and distribution information Box 17 shall contain information on channels of distribution of the authentic goods, such as information related to central warehouses, dispatch departments, means of transport, transport routes and delivery, and on customs procedures and offices where the clearance of the authentic goods is carried out. Box 18: Packages This box shall contain information on the packaging of the authentic goods, such as information on the following: (a) the kind of packages, indicated by using the relevant codes as given in Annex 38 to Commission Regulation (EEC) No 2454/93 (1); (b) typical features of the packages (for instance, markings, labels, security threads, holograms, buttons, hangtags and bar-coding), including the exact position of the features in the package; (c) special package designs (colour, shape); (d) where appropriate, images of those goods. Box 19: Accompanying documents Box 19 shall contain information on documents accompanying the authentic goods, such as brochures, operating instructions, warranty documents or other similar items. Page 3: Information on infringing goods in boxes 20-27 The applicant shall enter in boxes 20-27, as appropriate, information relevant to the customs authorities analysis and assessment of the risk of infringement of the IPR(s) concerned. Box 20: Goods details Box 20 shall contain a description of goods suspected of infringing an intellectual property right (infringing goods), including get-up and graphic symbols. The applicant, where appropriate, shall provide images of those goods. The information shall be arranged per different type of goods or different assortment of goods. Box 21: Goods distinctive features Box 21 shall contain information on the typical features of the suspected infringing goods, such as markings, labels, security threads, holograms, buttons, hangtags and bar-coding, indicating the exact position of the features on the goods and their appearance. Box 22: Place of production Box 22 shall contain information on the known or suspected place of origin, provenance and delivery of the infringing goods. Box 23: Involved companies Box 23 shall contain information on importers, suppliers, manufacturers, carriers, consignees or exporters who are suspected of being involved in infringements of the relevant intellectual property rights. Box 24: Traders Box 24 shall contain information on persons or entities not authorised to trade in products involving the use of the IPR(s) for which enforcement is sought and who have been trading the products in the Union in the past. Box 25: Goods distribution information Box 25 shall contain information on channels of distribution of the infringing goods, such as information related to warehouses, dispatch departments, means of transport, transport routes and places of delivery, and on customs procedures and offices where the clearance of the infringing goods is carried out. Box 26: Packages This box shall contain information on the packaging of the suspected infringing goods, such as information on the following: (a) the kind of packages, indicated by using the relevant codes as given in Annex 38 to Regulation (EEC) No 2454/93; (b) typical features of the packages (for instance, markings, labels, holograms, buttons, hangtags and bar-coding), including the exact position of the features in the package; (c) special package designs (colour, shape); (d) where appropriate, images of those goods. Box 27: Accompanying documents Box 27 shall contain information on documents accompanying the suspected infringing goods, such as brochures, operating instructions, warranty documents or other similar items. Box 28: Additional information The applicant may provide in box 28 any additional information relevant to the customs authorities analysis and assessment of the risk of infringement of the IPR(s) concerned such as specific information concerning planned deliveries of suspected infringing goods, including specific and detailed information on means of transport, containers and persons involved. Box 29: Undertakings Do not amend the wording, or enter data in this box. Box 30: Signature In box 30, the applicant or the representative of the applicant indicated in box 4 shall enter the place and date of completion of the application and shall sign. The signatorys name shall be given in block capitals. II. SPECIFICATIONS OF THE BOXES OF THE REQUEST FOR EXTENSION FORM SET OUT IN ANNEX II TO BE FILLED IN BY THE HOLDER OF THE DECISION Fields in the form marked with an asterisk (*) are mandatory fields and shall be filled in. In boxes where fields are marked with a plus (+) at least one of these fields shall be filled in. Do not enter data in the boxes marked for official use. Box 1: Details concerning the holder of the decision Details concerning the holder of the decision shall be entered in this box. Box 2: Extension request The application registration number including the first two digits representing the iso/alpha-2 code of the Member State that granted the application shall be entered in this box. The holder of the decision shall indicate whether he is requesting modifications to the information contained in the application by ticking the appropriate box. Box 3: Signature In box 3, the holder of the decision or the representative of the holder of the decision shall enter the place and date of completion of the request and shall sign. The signatorys name shall be given in block capitals. (1) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1).